          Case 5:19-cr-00387-G Document 56 Filed 06/04/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CR-19-387-G
                                              )
CHRISTINA ROCHELLE ANGLIN,                    )
a/k/a Christy Anglin,                         )
                                              )
       Defendant.                             )

                                         ORDER

       Now before the Court is the United States’ Motion for Admission Pro Hac Vice

(Doc. No. 54) in support of the Request for Admission Pro Hac Vice signed by attorney

Ahmed Almudallal (Doc. No. 54-1). Pursuant to this Court’s Local Rules, however,

“[a]ttorneys who are employed by or retained by the United States or its agencies may

practice in this court in all cases or proceedings in which they represent the United States,

an agency or corporation of the United States, or an officer or employee of the United

States.” LCvR 83.2(f); see LCrR 57.2.

       Accordingly, Mr. Almudallal need not seek pro hac vice admission to represent the

United States in this matter but should instead file an entry of appearance pursuant to Local

Criminal Rule 57.4(a). The Motion for Admission Pro Hac Vice (Doc. No. 54) is DENIED

AS MOOT. The Clerk of Court is directed to return any application fee that may have
          Case 5:19-cr-00387-G Document 56 Filed 06/04/21 Page 2 of 2




been submitted in support of the Motion.

      IT IS SO ORDERED this 4th day of June, 2021.




                                           2
